Third District Court of Appeal
                               State of Florida

                          Opinion filed August 1, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2597
                          Lower Tribunal No. 15-8689
                             ________________

                                Murad Ayesh,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Miguel M. de la O, Judge.

      David S. Molansky, for appellant.

     Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before LAGOA, FERNANDEZ, and LINDSEY, JJ.

      LAGOA, J.

      Appellant, Murad Ayesh (“Ayesh”), appeals from the trial court’s order

denying his motion for post-conviction relief filed pursuant to Florida Rule of
Criminal Procedure 3.850. In his post-conviction motion and on appeal, Ayesh

argues that defense counsel was ineffective because he misadvised Ayesh

regarding the impact of his plea on future employment, and therefore, his guilty

plea should be vacated. Because loss of employment is a collateral consequence

and not a direct consequence of the plea, we affirm the trial court’s order.

      It is well-established that a defendant must only be made aware of the direct

consequences of his or her plea. See State v. Partlow, 840 So. 2d 1040, 1042 (Fla.

2003). The distinction between direct and collateral consequences of a plea ‘“turns

on whether the result represents a definite, immediate and largely automatic effect

on the range of the defendant’s punishment.’” Major v.State, 814 So. 2d 424, 431

(Fla. 2002) (quoting Zambuto v. State, 413 So. 2d 461, 462 (Fla. 4th DCA 1982)).

However, neither “‘the trial court nor counsel is required to forewarn a defendant

about every conceivable collateral consequence of a plea to criminal charges.’”

State v. Rodriguez, 990 So. 2d 600, 607 (Fla. 3d DCA 2008) (quoting Simmons v.

State, 611 So. 2d 1250, 1252 (Fla. 2d DCA 1992)).

      Because the impact of a plea on current or future employment is a collateral

consequence of the plea, as it does not affect a defendant’s range of punishment in

any manner, we find that it is insufficient to render a plea involuntary and therefore

does not provide a basis to vacate a plea. See Murphy v. State, 868 So. 2d 585,

586 (Fla. 2d DCA 2004) (finding that trial court “correctly concluded that the loss



                                          2
of employment was a collateral consequence of Murphy’s plea”). Accordingly, we

affirm the trial court’s order denying Ayesh’s post-conviction motion.

      Affirmed.




                                         3